Title: From George Washington to Thomas Jefferson, 16 June 1793
From: Washington, George
To: Jefferson, Thomas



Dear Sir
[Philadelphia] Sunday 16th June 1793.

I should be glad if you would give the enclosed a perusal and let me know if you think the reasons there given are sufficient to authorise the additional Loan of 3,000,000 of florins applied for by the Secretary of the Treasury in a letter which you have seen.
The answers contained in the Report, shew the points on which I required information from him. In addition to the motives assigned in the Report for borrowing the additional Sum, there are others (if the act of doing it is warranted by law) very cogent in my mind as inducements to the measure—namely—the uncertain result of the Indian Treaty—the invasion of our Southern frontiers—and the peculiarly delicate situation in which we are placed with respect to some of the European Powers—who in spite of all we can do may involve us in a dispute with one or other of them—In wch case it might be too late to effect a loan. If the propriety of borrowing on the plan, & for the purposes mentioned in the Report is clear in your mind the Report may be returned by the bearer—If not any time before nine tomorrow may do. Yours always

Go: Washington


